Citation Nr: 1213224	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to total disability based upon individual unemployability (TDIU) on an extraschedular basis, for the period prior to January 1, 2002.

2.  Entitlement to TDIU on a schedular basis, for the period from January 1, 2002.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1973 to July 1973, and from June 1976 to January 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied a TDIU.  This issue was remanded in August 2003, December 2005, March 2007, and August 2009. 

The Board denied the claim for a TDIU in January 2008, and September 2010.  The Veteran appealed both denials to the United States Court of Appeals for Veterans Claims (the Court).  By Order dated March 16, 2011, the Court vacated the September 2010 Board decision and remanded it for re-adjudication consistent with the Court decision.  The Board requested a Veterans Health Administration (VHA) medical opinion based on review of the claims file in September 2011.  A VHA opinion was provided in October 2011.  The Veteran and his representative were provided with copies of the VHA opinion, and were provided the opportunity to respond.


FINDINGS OF FACT

1.  The Veteran served in the military as an infantryman.  He has provided inconsistent statements regarding his educational background, and has at least a 9th grade education.  He has occupational experience as a wood worker.  He has not been employed since 1978.

2.  The Veteran is service-connected for low back strain (20 percent disabling prior to October 17, 2001, and 40 percent disabling thereafter), dermatophytosis/tinea pedis/ungium (30 percent disabling from March 26, 1992), chronic conjunctivitis with pterygium (10 percent from January 10, 1978), hypertension (10 percent from March 12, 1982), and status post myocardial infarctions (10 percent from January 1, 2002).  His status post myocardial infarction was rated 100 percent from September 4, 2001 to December 31, 2001.  

3.  The Veteran had a combined rating of 60 percent from the date of his claim to September 4, 2001 (with a temporary 100 percent until January 1, 2002), and he has a combined rating of 70 percent from January 1, 2002.  

4.  Prior to January 1, 2002, the Veteran did not meet the preliminary schedular criteria for TDIU, and his service-connected disabilities did not render him unemployable. 

5.  From January 1, 2002, the Veteran's service-connected disabilities meet the preliminary schedular criteria, but they do not prevent him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for referral for extraschedular consideration for TDIU are not met prior to January 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16 (2011).

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001, July 2005, and April 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the April 2007 letter, the RO also notified the Veteran of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and post-service treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran received several VA examinations which specifically addressed the Veteran's employability and a VHA opinion has been obtained.  The Board finds that the examinations and VHA opinion were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and the offered well supported opinions based on consideration of the full history of the disability.  The VHA report was based on consideration of the entire history and included adequate rationale for the opinions being offered.  The Board also notes that the VHA opinion addresses the combined effects of the service-connected disabilities.  The duties to notify and assist for this claim have been met. 

Laws and Regulations

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities.  In this regard, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

In the instant case, the Veteran is service-connected for low back strain (20 percent disabling prior to October 17, 2001, and 40 percent disabling thereafter), dermatophytosis/tinea pedis/ungium (30 percent disabling from March 26, 1992), chronic conjunctivitis with pterygium (10 percent from January 10, 1978), hypertension (10 percent from March 12, 1982), and status post myocardial infarctions (10 percent from January 1, 2002).  His status post myocardial infarction was rated 100 percent from September 4, 2001 to December 31, 2001.  

The Veteran has a combined rating of 60 percent from the date of his claim to September 4, 2001 (with a temporary 100 percent until January 1, 2002).  He has a combined rating of 70 percent from January 1, 2002.  In other words, prior to January 1, 2002, the Veteran does not meet the criteria of 38 C.F.R. § 4.16(a) and a grant on a schedular basis for that period is not warranted.  Thus, for the period prior to January 1, 2002, the question for the Board is whether TDIU is warranted on an extraschedular basis.  From January 1, 2002, the Veteran meets the schedular requirements for TDIU and the Board must address whether the Veteran is unemployable due to his service-connected disabilities.

Procedurally, the Board is not permitted to consider entitlement to an extraschedular evaluation in the first instance.  If the Board determines that the Veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards, then the claim must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  In Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) pointed out that VA's General Counsel  has issued an opinion stating that 38 C.F.R. § 4.16(b) requires a finding that the service-connected disabilities render a veteran unemployable. VAOPGCPREC 6-96 (August 16, 1996). 

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Factual Background and Analysis

The Veteran contends he is entitled to a TDIU based on his service-connected disabilities.  In his January 1997 TDIU claim, he reported he last worked in January 1978, or since he served on active duty.  He said all of his service-connected conditions prevented him from working, and reported hospitalizations in 1978, 1979, 1980, 1982, and 1987.  He stated his formal education ended after one year of high school and denied any additional training or education.  He did not leave the military due to disability and had not tried to obtain employment since becoming unable to work in 1978 (at age 28).  

The Veteran submitted a second TDIU application form in January 2002 claiming his service-connected back disability caused him to be unemployable.  On this form, he reported that he was receiving SSA disability since March 1979 and reported he completed four years of high school. 

During a July 1978 psychiatric evaluation the Veteran reported having a 10th grade education and being unemployed since discharge from service.  During a 1979 SSA examination he reported completing high school.  In a February 2006 general VA examination report, the Veteran stated he was unemployed since 1978.  Prior to that time, he was a wood worker in the construction industry.  A May 2007 VA cardiovascular examination report showed the Veteran reported being a wood worker in the construction business prior to service.  At the May 2007 VA spine examination, the Veteran stated he worked in construction for five years before entering the Army where he stated he worked as an infantry man for six years.  He claimed to have "studied up to" four years of high school.  At the December 2009 VA examination, the Veteran reported being a wood worker in construction for 10 to 12 years before entering service. 

The Veteran has been inconsistent on the issue of how much education he has, as a comparison of his initial January 1997 TDIU application and his second January 2002 application show.  The May 2007 VA examination reports also show inconsistencies.  He has also been inconsistent on the issue of how much work experience he had; his DD 214 shows two years of active duty and almost three years on inactive duty while he claimed to have been an infantry man for six years at the May 2007 VA spine examination.  Regardless, the evidence reflects that he has completed at least a 9th grade education, and has occupational experience as a wood worker. 

Prior to January 1, 2002

SSA records included a 1979 psychiatric examination provided in conjunction with the Veteran's claim for SSA disability benefits.  The Veteran was 29 years old.  The examination has been translated from Spanish to English for VA consideration.  The Veteran reported completing four years of high school, and work experience as a Carpenter's Assistant prior to joining the U.S. Army.  During the examination the Veteran was inappropriately hostile, inattentive and anxious.  He was "not in contact with reality."  He was diagnosed with chronic undifferentiated schizophrenia; the Veteran was granted SSA disability benefits in part based upon this diagnosis and evaluation.  The Veteran is not service-connected for any psychiatric disorder.

A May 1996 treatment record shows the Veteran complained of right leg pain and low back pain, noted to be symptomatic for greater than 3 years.  An August 1996 treatment record and examination noted the Veteran had a lumbar MRI in 1995 which revealed disc herniation.  He had functional limitations of bending forward and lifting heavy objects.  An April 1997 skin VA examination showed that the Veteran's feet fungi were worse during hot temperatures and during the summer.  

During an August 1997 mental disorders examination the Veteran indicated that he had not worked since he left service, and stated he did not work because he was "70 percent service connected."  He reported being last hospitalized in 1993 for bronchial asthma.  The examiner noted the Veteran was "alert, suspicious and quite evasive with a very, very strong voluntary component...no real thought disorder detected."  During a September 1999 mental disorders examination, the Veteran reported psychiatric hospitalizations in 1978, 1979, 1980, and 1982.  The examiner noted the Veteran "selectively responded to questions and pretends being mindless when asked some questions."  Following the interview, the examiner noted the Veteran "presented exaggeration and voluntary symptomatology as to justify his claims."

An October 1999 VA treatment record showed the Veteran walked without assistive devices.  He was noted to have right knee osteoarthritis pain.  

A May 2001 private radiology record showed that the dorso-lumbar spine had tiny osteophytes; the impression was osteoarthritis and scoliosis.  A May 2001 private disability evaluation showed that the Veteran had "joint and cervical pain with muscle spasm[s]."  Tenderness and decreased range of motion of the back were noted.  Flexion-extension of the lumbar spine was measured at 80 degrees and lateral flexion was 30 degrees.  The impression was low back pain.  He was also diagnosed with right knee osteoarthritis.

A June 2001 VA treatment record indicated the Veteran had "high risk foot 2," secondary to evaluation regarding his diabetes mellitus, high blood pressure and feet calluses. 

A July 2001 SSA continuation of compensation determination showed the Veteran was found to be too disabled to work beginning September 1979.  His primary diagnosis was chronic schizophrenic disorder, and his secondary diagnosis was osteoarthritis.  The continuation of allowance form indicated that this decision was based upon a June 2001 report by Dr. R.M.  During the June 2001 interview with Dr. R.M. (a translated version is available in the claims file), the Veteran was noted to walk slowly, limp, and use a cane for ambulation.  The examiner noted the Veteran appeared "slow" and displayed "actions of a person older than his chronological age."  He also "appeared disorganized" and had "ideas of persecution."  He showed poor short-term memory by failing to repeat a single word out of five that were told to him five minutes before, and his had poor attention.  He reported hearing voices, poor sleep, irritability, and mood swings.  No psychological testing was completed; however, Dr. R.M. diagnosed the Veteran with chronic schizophrenic disorder.  Dr. R.M. found that the Veteran was incapable of "administering his own personal welfare."

In September 2001, the Veteran complained of chest pain and shortness of breath.  A VA hospital summary showed that the Veteran was status post myocardial infarction and asthma.  He reported being a smoker for one year, 25 years ago.  Two weeks later the Veteran was noted to be participating in physical therapy for his right knee, and did not have shortness of breath.  

An October 2001 VA spine examination showed the Veteran reported his pain had worsened and radiated down the low back to both lower extremities.  Precipitating factors include prolonged sitting, standing, bending and lifting; the pain was relieved by medication and rest.  Range of motion testing showed impairment.  Objective evidence of painful motion included tenderness to palpation and spasm.  The diagnosis was low back strain.  

A VA skin examination from the same month showed the Veteran had scaly soles, secondary maceration and toe webs.  Toe nails were described as dystrophic with subungual hyperkeratosis.  He also had erythematous patches with central clearing around the toenail.  He was diagnosed with tinea pedis, tinea cruris, and severe tinea unugal.  

At the October 2001 VA eye examination, the Veteran complained of recurrent eye redness.  The examiner found moderate nonproliferative diabetic retinopathy and bilateral cataracts. 

Van Meter v. Brown, 4 Vet. App. 477, 479 (1993) states the Board is to take into account the Veteran's employment and educational background.  The July 2001 SSA record shows that the Veteran's employment history has been impacted by a nonservice-connected disability of schizophrenia and osteoarthritis.  However, the June 13, 2001 examination report (upon which the SSA disability award was continued) was a psychiatric report.  Van Hoose v. Brown, 4 Vet. App. at 363, states that the Board is only to consider service-connected disabilities, not nonservice-connected disabilities, when considering whether a total disability rating is justified.  The Board also is to look for some factor which takes the Veteran's case "outside the norm" of other such veterans.  Id.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board finds that the Veteran's statements are not credible.  The Veteran has been inconsistent in reporting his past educational and employment history, and has been noted by several psychiatric examiners (throughout the claims file, including prior to his 1997 claim for TDIU) to be exaggerating his symptoms, and to be "quite evasive with a very, very strong voluntary component" and to feign mindlessness during evaluations.  Thus, his statements are assigned less weight.  Additionally, the hospitalizations he indicated on his initial TDIU claim coincide with the years he reported he was hospitalized for psychiatric complaints.

There is scant other information regarding employment in the file and no information that shows a factor that the Veteran's case is "outside the norm."  Id.  The Board takes into account that the Veteran has some education (at least one year of high school, but likely more as he indicated in 1979 that he had completed high school) and past employment as an infantry man and as a construction or wood worker.  The Board is not to take into account the fact that the Veteran has been considered disabled by another agency for over thirty years for a nonservice-connected condition.  There is no indication in the claims file that the Veteran has ever attempted to complete additional training or education, and he has reported on his TDIU claims that he has never attempted to work since the age of 28.  Some records from 1997 to 2001 indicated the Veteran was able to ambulate without assistive devices, and he had lumbar flexion to 80 degrees.  

Functional limitations due to service-connected disabilities for the period prior to January 1, 2002, included the inability to lift heavy objects, limitation in bending forward, and the inability to work in hot and humid environments.  Additionally, although the Veteran suffered a myocardial infarction in September 2001, he was provided a temporary 100 percent rating from September 4, 2001 to December 31, 2001, so those symptoms do not pertain to this evaluation.  The Board concludes that while the Veteran exhibits impairment due to his service-connected disabilities, there is no competent and adequate opinion of record that states the Veteran is unemployable based solely on his service-connected disabilities.  In contrast, the evidence shows the Veteran is capable of sedentary work, with breaks, in a non-humid/hot environment.  As the evidence of record fails to show that the Veteran's service-connected disabilities rendered him unemployable prior to January 1, 2002, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is not warranted.

As for extraschedular consideration under 38 C.F.R. § 3.321, it appears to be inapplicable, as this regulation covers marked interference with employment and not unemployability; these are two completely different standards.  Thun v. Peake, 22 Vet. App. 111, 117 (2008).  Moreover, the Board finds that the schedular ratings for the disabilities are adequate based on a totality of the evidence in the file.  The Veteran's symptoms are adequately covered by the rating criteria for each disability.  There is no evidence of hospitalizations for his service-connected disabilities (aside from the hospitalization status post myocardial infarction with temporary 100 percent rating).  No further in that analysis is needed in this case.  Thun, 22 Vet. App. at 115.

From January 1, 2002

In February 2002, the Veteran underwent a stress myocardial perfusion study.  The test revealed mild diminished uptake of the tracer on the lateral wall of the left ventricle.  The study was noted to suggest the presence of a complete fixed perfusion impairment involving the whole apex of the left ventricle with extension into the distal adjacent antero-septal segment with mild reversible ischemic changes on the lateral region.  

A June 2003 VA problem list noted the Veteran had a medical history of the following conditions: schizophrenia, diabetes mellitus, hypertension, gastritis, refraction disorder, conjunctivitis, dermatophytosis of the foot, asthma, esophagitis, osteoarthritis of the pelvis, and bipolar affective disorder.

In May 2004, the Veteran complained of cervical pain and left upper extremity paresthesias.  He was assessed with cervical radiculopathy and sensory motor polyneuropathy of a mixed type.  Additional VA treatment records pertained to complaints of cervical pain and symptoms.

A January 2005 heart VA examination showed that the Veteran was diagnosed with hypertensive atherosclerotic heart disease with an old myocardial infarction in the apex.  Significantly, the examiner noted his usual occupation and daily activities would be minimally limited by his heart condition.  There was no evidence of congestive heart failure.  

During a January 2005 VA spine examination, the Veteran stated that he had experienced low back pain since a fall in 1978.  He reported having three or four flare-ups of low back pain per month which would each last two to three hours or up to a whole day.  The pain had become more frequent over time.  Prolonged sitting, standing, and weather exacerbated his back pain.  The Veteran was independent in self-care and activities of daily living; he described himself as retired.  He walked with a cane and had recently had a total knee replacement. 

The following measurements were taken of the thoracolumbar spine: Forward flexion to 60 degrees; extension to 20 degrees; lateral flexions to 20 degrees; and lateral rotations to 20 degrees.  Tenderness upon palpation at the paravertebral muscles was noted.  Upon repetitive motion, pain and grimacing was observed.  A normal spinal contour was preserved.  No ankylosis was found.  Decreased sensation was observed in the lower extremities.  It was noted that a lumber computed tomography (CT) scan from December 1992 showed minimal degenerative changes at L5-S1 and a left L4 pars interarticularis defect.  The diagnoses included chronic active thoracolumbar strain-myositis; degenerative joint disease of the lumbosacral spine; degenerative disc disease at L4-L5 and L5-S1; and a left L4 pars interarticularis defect. 

In February 2006, the Veteran was afforded a VA general medical examination which addressed each of his service connected disabilities.  

For the Veteran's skin disability, the February 2006 general VA examiner  stated: "Veteran states that he cannot determine if fungus in foot could affects (sic) his capacity for working."  At a May 2007 skin VA examination, the Veteran was diagnosed with tinea pedis, tinea cruris, and tinea unguium.  The examiner found the Veteran's skin disorders did not affect his normal activities of daily living or his ability to engage in a gainful occupation unless he was exposed to a hot and humid environment. 

The February 2006 VA eye examination concluded with diagnoses of diabetic retinopathy and cataracts, but not chronic conjunctivitis or pterygia.  The Veteran's loss of vision was due to refractive error and cataracts, which are not service-connected disabilities.  He received another May 2007 VA eye examination.  Again, no conjunctivitis or pterygia were noted that could interfere with the Veteran's ability to work or perform activities of daily living.  Loss of vision was attributed to other causes.  Two VA eye examinations show that the Veteran no longer is diagnosed with the eye disability that he was initially service-connected for, chronic conjunctivitis with pterygium.  The Veteran maintains his 10 percent rating for chronic conjunctivitis and pterygia because it has been in effect for more than 20 years.

During the February 2006 examination, the Veteran reported difficulty walking due to his (nonservice-connected) right leg pain and his low back pain.  He was receiving physical therapy for his (nonservice-connected) cervical back pain but not his low back.  The Veteran needed some assistance due to hand and arm pain.  The examiner stated: "Veteran does not work since 1978 but if he would have the opportunity for returning to work, he would not be able to do it mainly due to this condition."  It is not clear which condition the examiner was referring to when this statement was made, as the examiner referred to many non-service connected conditions in the evaluation of the Veteran.  Regardless, the Board finds that the February 2006 examination was inadequate because the report shows the examiner formed no opinion and simply asked the Veteran how he felt about employment. 

The Veteran was provided an additional spine examination in May 2007.  The claims file and medical records were reviewed.  The opinion stated he could perform a light duty administrative job with no pushing, pulling, lifting, carrying more than five pounds repeatedly during an eight hour work day.  He also cannot sit or stand for more than two hours without taking 15 minute breaks.  Many activities of daily living were severely or moderately restricted.  The examiner did not distinguish between the nonservice-connected cervical and service-connected low back strain disability.  The examiner noted the Veteran reported he was unable to work due to his myocardial infarction, cervical herniated disc and degenerative joint disease, right total knee replacement, cramps in the legs, pulmonary vascular disease, and diabetic retinopathy.  

In May 2007, the Veteran had heart and hypertension examinations.  The examiner noted the Veteran had mild left ventricular dysfunction and mild peri-bronchial inflammatory chances were noted on x-ray; "as can be seen with bronchitis or asthma."  He was assessed with mild heart failure, 2001 myocardial infarction, and angina post-myocardial infarction.  The examiner estimated the Veteran was capable of 4 to 6 METS (metabolic equivalent of task).  The claims file and VA patient records were reviewed, and the examiner found (in both examinations) that the Veteran could perform "a light type of work or desk work, such as answering the phone or doing paperwork."  

The Veteran was given a new VA spine examination in December 2009.  The examiner noted that there is a big difference between a lumbar strain and discogenic disease.  A strain is: "a muscle pull or partial tear with no neurological deficit and no chronic sequelae."  Discogenic disease is: "a displacement of the disc which could lead to neurological deficit and a dangerous surgery to correct the disc with permanent sequelae." 

The examiner could not distinguish the impact of the Veteran's service-connected low back strain from the impact of the nonservice-connected cervical spine disorder.  The Veteran had degenerative disc disease and degenerative joint disease on the lower back.  These low back disabilities "overshadowed any strain." (Emphasis added.)  The nonservice-connected cervical spine and degenerative disc disease/degenerative joint disease of the lumbar spine restricted the Veteran to a light duty administrative job with no pulling, carrying, lifting or pushing objects more than 10 pounds repeatedly on an eight hour work day.  He could not sit or stand more than two hours straight without taking 15 minute breaks. 

The examiner stated that the chronic low back strain by itself did not limit the Veteran's ability to participate in gainful employment.  The examiner went on to state that the "service-connected low back strain alone would not prevent him from sitting or standing for more than two hours straight without problems."  The Veteran could no longer be a woodworker due to his nonservice-connected cervical and low back conditions, but he could work in a light sedentary job.  Based solely on "low back strain" he would not have any restrictions in employment. 

Following a remand from the Court, the Board requested a VHA opinion on the Veteran's unemployability based upon a review of the entire claims file.  The Chief of Physical Medicine and Rehabilitation addressed the Board's questions.  The Chief noted that low back strain would not generally be expected to progress to lumbar degenerative disease of the disc or joint.  During the May 2007 examination, objectively the Veteran did not have muscle spasm, tenderness or guarding severe enough to result in an abnormal gait or spinal contour.  She noted the Veteran complained of daily flare-ups lasting 24 hours during the May 2007 examination.  During the December 2009 examination, the Veteran stated his flare-ups were "almost all the time," and lasted "all the time," but were alleviated by medications.  The Board notes that, by definition, a "flare-up" cannot encompass every hour of every day.  By December 2009 he did exhibit muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  The Chief noted that the progression of his symptoms were not consistent with lumbar strain, but were consistent with chronic medical conditions including diabetes mellitus with peripheral polyneuropathy, degenerative spinal disc and joint disease and chronic deconditioning.  

She noted that the Veteran's skin disability did not prevent him from performing normal daily activities or to engage in gainful employment unless exposed to a hot and humid environment.  She noted he does not currently have a diagnosis of conjunctivitis or pterygia, and thus that service-connected condition cannot interfere with his employability.  She noted that the blood pressures documented in the May 2007 examination were not of a level which would affect employability.  She also noted that the Veteran was able to expend 4 to 6 METs without symptoms (able to walk upstairs up to 5 steps before having mild symptoms, also able to walk at 2-3 mph and to get dressed without having symptoms).  

The Chief found that "the combined or cumulative impact of all of the Veteran's service-connected disabilities would not be expected to render him incapable of obtaining and maintaining substantially gainful employment."  She noted that his symptoms were intermittent in nature or alleviated by medications, and "as such, would generally not be expected to preclude him from substantially gainful employment with or without accommodations or the use of adaptive equipment and compensatory strategies.  This type of employment is not considered marginal employment, and it is worth noting that standard employment at an institution such as a Veterans Affairs Medical Center affords 15 minute breaks and/or a 30 minute lunch break at least every 2 hours throughout an 8.5 hour work day as well as reasonable accommodations including the use of adaptive equipment and compensatory strategies."  She opined that combined impact of all of the Veteran's service-connected disabilities, without regard to age and nonservice-connected disabilities, did not render him incapable of performing the physical and mental acts required to obtain and maintain substantially gainful employment.  She noted the VA offered assistance in passing the GED and offered vocational rehabilitation services.

The Veteran's representative supplied an October 2011 evaluation by a private physician.  The evaluation noted the Veteran had a history of schizophrenia, back problems, skin problems, hypertension, eye problems, status post myocardial infarction, diabetes mellitus, retinopathy, neuropathy, cataracts, bronchial asthma, carpal tunnel, and chronic kidney disease.  The evaluation focused on the Veteran's psychiatric disability.  Dr. N.O.V. noted the Veteran had occupational and social impairment with deficiencies of judgment, thinking and mood.  She noted the Veteran was "not capable of performing the physical and mental acts required by employment and was unable to secure or follow a substantially gainful occupation as a result of his mental disorder." 

In February 2012, the Veteran's representative provided a medical opinion from a private physician regarding the Veteran's unemployability.  The evaluation included a chart entitled "Physical Activity MET" which included that Moderate Intensity Activities should have a MET of 3 to 6.  Dr. A.A. noted she disagreed with the Chief's October 2011 opinion that the Veteran's service-connected disabilities left him medically stable to sustain gainful employment.  She opined that the combination of the Veteran's service-connected low back strain and post-acute myocardial infarction rendered the Veteran's totally disabled.

Dr. A.A. noted that chronic low back pain could progress to lumbar degenerative disease if the individual suffered from protracted periods or frequent flares of low back pain-"the effect upon the kinetic of the body mechanics wears on the spinal discs and joints."  She noted the Veteran's assertion that he has the worst pain imaginable, 9 out of 10, on a daily basis, which last for hours at a time.  She noted that it was unrealistic to believe that someone with such back pain on a daily basis would be capable of maintaining employment.  Dr. A.A. also disagreed with the METs assigned during the 2007 examination because it did not correlate to the work noted the Veteran would be able to do.  She noted that "only being able to walk up 5 steps or very slowly before developing symptoms would greatly hinder gainful employment."  She found that the combination of pain with sitting or standing for too long secondary to lumbar pain with the pain of angina with too much exertion rendered the Veteran unable to maintain substantially gainful employment.

From January 1, 2002, the Veteran met the schedular requirements under the provisions of 38 C.F.R. § 4.16(a) because his low back strain was rated at 40 percent and he had a combined evaluation of 70 percent.  The Board finds that entitlement to a TDIU is not warranted after January 1, 2002 under 38 C.F.R. § 4.16(a).  In reviewing the above evidence of the disabilities combined, the Board concludes that they do not preclude sedentary work.  Although some evidence indicated that he could not stand or sit for more than two hours at a time, the Board notes that he would not be precluded from work which would allow him to take breaks or to alternate between sitting and standing. 

The issue of whether the Veteran's service-connected low back strain, and his lumbar degenerative joint disease and lumbar degenerative disc disease are related has not been addressed.  This difference was highlighted by the December 2009 VA examiner.  However, the Veteran is currently being rated at 40 percent for all symptoms of his lumbar spine under 38 C.F.R. § 4.71(a), Diagnostic Code 5237.  In light of this fact, it appears that the rating already contemplates the degenerative joint disease and degenerative disc disease of the lumbar spine within his rating for his low back strain. 

As for the December 2009 VA examiner's statement about not being able to separate the impact of the Veteran's cervical spine disability from the lumbar spine disabilities with regard to their impact on his employability, the Board finds this determination to be of no consequence because it was determined that the Veteran was capable of sedentary work.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court discussed when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition.  In this situation, 38 C.F.R. § 3.102 (reasonable doubt on any issue is to be resolved in a veteran's favor) clearly dictates that such signs and symptoms be attributed to the service-connected condition.  Even taking into account the nonservice-connected cervical spine disability, the Veteran was found to be capable of sedentary work with breaks by the 2009 examiner. 

In assessing the claim for schedular TDIU, based on the available evidence of record, the Board finds that the opinion of the 2007 and 2009 VA examiners and 2011 VHA physician are more probative than the statements of the Veteran's private physician (Dr. A.A.).  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the Court has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, the Board recognizes that Dr. A.A. fully articulated her opinion and provided sound reasoning for her conclusion, and was able to review at least the VA examinations and opinions she mentioned in her report.  However, the Board notes, again, that the Veteran is not credible in his assertions, and thus his description of his level of pain is not credible.  As Dr. A.A. relied upon the Veteran's assertion that he has suffered from severe and long-lasting episodes of back pain, her indication that his back pain kept him from maintaining gainful employment is afforded less probative value by the Board.  

Additionally, Dr. A.A. indicated that the METs estimated for the Veteran in the 2007 VA examination did not correlate to the work examples provided (being limited to walking up 5 stairs or walking 2-3 mph before symptoms began).  The Veteran was not provided exercise testing during the 2009 examination.  The examiner provided a METs estimate based upon his observation of the Veteran during the examination, and upon statements provided by the Veteran regarding his limitations.  Again, as the Veteran is not credible in reporting his symptoms to VA examiners, his description of functional limitations may have been exaggerated.  The work examples provided by the examiner are things that are easily witnessed during a VA examination.  While there may be some discrepancy regarding his exact METs evaluation, with the physical capability examples provided by the 2007 examiner, both the 2007 examiner and the 2011 VHA physician both indicated that the Veteran could perform light sedentary work provided he could be accommodated with breaks.  The 2011 VHA physician indicated this employment would not be marginal, and gave an example of employment such as this being provided by VA Medical Centers.  

Lastly, the Board notes that the October 2011 private physician, Dr. N.O.V. indicated that the Veteran is unemployable due to his psychiatric disorder.  Indeed, the Veteran has been unemployed since 1978 and did not suffer from a myocardial infarction until 2001.  The record shows that the Veteran has never attempted to work since discharge from service in 1978, and has never attempted to utilize VA educational or vocational rehabilitation services.  He has exaggerated symptoms regarding his mental health when seeking additional benefits.  His description of back pain as constantly being the worst pain imaginable does not match up with his treatment records where he described continued worsening of pain and where he noted some alleviation of symptoms through medication.  Thus, the Board finds entitlement to TDIU is not warranted from January 1, 2001.  

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

Referral for TDIU on an extraschedular basis, for the period prior to January 1, 2002 is not warranted.

Entitlement to TDIU on a schedular basis, for the period from January 1, 2002 is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


